Citation Nr: 1437969	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-39 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for anemia to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for a disability manifested by irregular and painful menses.

4.  Entitlement to service connection for a heart disorder, claimed as irregular heartbeat to include as secondary to service-connected hypertension.

5.  Entitlement to a disability rating in excess of 20 percent for service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1989. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for anemia, a disability manifested by irregular and painful menses and a heart disability and entitlement to an increased rating for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's sleep apnea is not related to active military service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's active military service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A VA letter dated in May 2006 satisfied the duty to notify provisions prior to the initial AOJ decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for sleep apnea.  The letter notified the Veteran of how VA determines the disability rating and effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that she provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records and lay statements from the Veteran.

The Veteran was not provided with a VA examination with respect to her service connection claim for sleep apnea.  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the medical and lay evidence of record does not show that the Veteran had sleep apnea or symptoms associated with sleep apnea during active military service.  Furthermore, the record does not contain competent medical evidence that indicates a relationship between the Veteran's current diagnosis of sleep apnea and active military service. Accordingly, VA is not required to obtain a VA examination or opinion in conjunction with this service connection claim.

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran contends that her current sleep apnea is related to active military service.  Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for sleep apnea, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  VA treatment records show that the Veteran has a current diagnosis of sleep apnea.  Thus, the Veteran has a current diagnosis of the claimed disability.  

The Veteran's service treatment records do not show any complaints of, or treatment for, sleep apnea or any symptoms associated with sleep apnea during active military service.  The first medical evidence of a diagnosis of sleep apnea was in November 2000, approximately 11 years after discharge from active duty service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the Veteran reported in her May 2006 claim that the onset of her sleep apnea occurred after discharge from active military service in 1990.  

The Board notes that the Veteran contends that her sleep apnea is related to active military service.  The Veteran's lay assertions regarding medical matters such as the opinion that sleep apnea is related to military service has no probative value because lay persons are not competent to offer such medical opinion as it requires special medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current sleep apnea and her military service.  The Board also finds it persuasive that there is no competent medical evidence of record that indicates the Veteran's sleep apnea is etiologically related to active military service.

In conclusion, the evidence of record shows that there is no contemporaneous evidence that indicates the Veteran had sleep apnea during active duty, the Veteran has not alleged that the onset of her sleep apnea was in service and there is no competent medical evidence indicating a relationship between the Veteran's current diagnosis of sleep apnea and active military service.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for sleep apnea.  Accordingly, service connection sleep apnea is not warranted.


ORDER

Entitlement to service connection for sleep apnea is denied.




REMAND

The Veteran contends that she experienced irregular bleeding since active military service.  The evidence of record reveals that the Veteran reported irregular periods in service.  Furthermore, the evidence indicates that the Veteran has had recurrent symptoms of irregular periods with heavy bleeding since service.  A November 2007 VA treatment record diagnosed the Veteran with menorrhagia and adenomyosis.  As there is evidence of a current diagnosis of a disorder related to the Veteran's irregular bleeding, symptoms of irregular bleeding in service with recurrent symptoms since service, the Board finds that the Veteran should be provided with a VA examination and opinion.  

With respect to the Veteran's service connection claim for anemia, an August 2007 VA treatment record indicates that the Veteran's anemia may be associated with the Veteran's dysfunctional uterine bleeding.  As the Veteran's anemia may be secondary to a disability manifested by irregular and painful menses, the Board finds these service connection claims are inextricably intertwined.  As such, the Board will defer action on the issue of entitlement to service connection anemia until after completion of the action requested below, and the issue of entitlement to service connection for a disability manifested by irregular and painful menses has been readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Regarding the Veteran's service connection claim for a heart disability, VA treatment records show that the Veteran was diagnosed with cardiomegaly.  See VA treatment records dated in April 2006, January 2010.  There was a notation indicating that the Veteran's cardiomegaly was secondary to her service-connected hypertension.  A chest x-ray conducted in January 2010 reveals that the Veteran had congestive heart failure.  In light of the foregoing, the Board finds that a VA examination is necessary in order to adequately adjudicate the Veteran's claim.  

With respect to the Veteran's increased rating claim for diabetes, the Board observes that a VA examination dated in March 2014 provides pertinent information with respect to the claim as it discusses symptoms and treatment of type II diabetes.  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  m38 C.F.R. § 19.31(b)(1) (2013).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  In addition, the last VA examination that evaluated the severity of the Veteran's diabetes mellitus was conducted four years ago in March 2010.  Thus, the Veteran should be provided with another VA examination to adequately evaluate the current severity of her service-connected diabetes.  

The most recent VA treatment record associated with the claims file is dated in January 2012.  Thus, any outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from January 2012 to the present.  All efforts should be documented and appropriate procedures followed. 

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination by an appropriate specialist with respect to the Veteran's service connection claim for irregular and painful menses.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran has a current disability (to include at any time during the appeal period) related to the symptoms of irregular, heavy and painful menses or bleeding, and if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to service to include the in-service complaints of irregular bleeding.

The examiner should provide an explanation for all conclusions reached based on the evidence of record and medical principles.  

In determining whether the Veteran has a current disability (to include at any time during the appeal period) related to the symptoms of irregular, heavy and painful menses or bleeding, the examiner should discuss the diagnosis of menorrhagia and adenomyosis documented in the Veteran's VA treatment records.  

As part of his or her rationale regarding whether any current disability is related to service, the examiner should address the Veteran's assertion of recurrent symptoms of irregular periods with heavy bleeding since service.

3. After completing paragraph 1 and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination by an appropriate specialist with respect to the Veteran's service connection claim for a heart disability.  The claims file must be made available to, and reviewed by, the examiner.  The examination report must reflect that such a review was conducted.  All appropriate testing should be conducted.  The examiner should provide an opinion as to 

a. Whether the Veteran has a current heart disability (to include any heart disability that the Veteran may have had during the appeal period) to include cardiomegaly and congestive heart failure based on the evidence of record and/or VA examination.

b. If the examiner determines that the Veteran has a current heart disability, whether the Veteran's heart disability at least as likely as not (i.e., a 50 percent or greater probability) had its onset during active military service or is related to any in-service disease, event, or injury. 

c. If the answer to question (b) is negative, then whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the heart disability was caused by or aggravated (chronically worsened) by her service-connected hypertension. 

The examiner should provide an explanation for all conclusions reached based on the evidence of record and medical principles.

4. After completing paragraph 1 and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the current severity of her type II diabetes mellitus.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  In this regard, the examiner should, among other things, provide the following information: 

a. The examiner should specifically discuss whether the Veteran's diabetes requires that his activities be regulated. 

b. The examiner should also specify whether the Veteran has any complications resulting from the disorder

An explanation should be provided for all conclusions reached.

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


